DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is an independent claim, however, it contains dependent claim form.
Claim 13-14 are rejected because dependent claims of unclarified dependency of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, & 7-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Torres Cano et al. (US 20170152438).
Regarding claim 1, Torres discloses that conversion layer comprising:
light-converting nanocrystals (Fig. 1, para. 0025, core);
an encapsulation (par. 0025, shell) surrounding the light-converting nanocrystals; and ligands bonded to a surface of the encapsulation (para. 0026), wherein encapsulated light-converting nanocrystals are crosslinked by the  ligands, wherein each light-converting nanocrystal is individually encapsulated, wherein each individual encapsulated light-converting nanocrystal has a finite size, and wherein a ligand of a light-converting nanocrystal is joined together with a ligand of an adjacent light-converting nanocrystal by a direct covalent bond (Fig. 1, para. 0031).
Reclaim 3, Torres discloses that the conversion layer comprises voids between the encapsulated light-converting nanocrystals (Fig. 1).
Reclaim 4, Torres discloses that the encapsulation comprises a dielectric transparent oxide (para. 0076-0077).
Reclaim 5, Torres discloses that the conversion layer comprises nonabsorbing non-absorbing particles (NC is emitting particles).
Reclaim 7. (Original) The conversion layer according to claim 1, wherein the conversion layer is photostructurable.
Reclaim 8, Torres discloses that the ligands comprise an anchor group, a spacer group and a terminal group (Fig. 1).
Reclaim 9, Torres discloses that the anchor group is bonded to a surface of the encapsulated light-converting nanocrystals and/or nonabsorbing non-absorbing particles with covalent, dative or ionic bonds (Fig. 1).
Reclaim 10, Torres discloses that the anchor group comprises Si and is covalently bonded to the surface of the encapsulated light-converting nanocrystals (Fig. 1).
Reclaim 11, Torres discloses that the terminal group comprises photosensitive functional groups (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres Cano et al. (US 20170152438) in view of Park et al. (US 20100084629).
Regarding claim 12, Torres discloses the conversion layer according to claim 1 and fails to teach that a light-emitting device comprising:
a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range.
However, Park suggests that a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Torres with  a plurality of emitters, each emitter configured to emit electromagnetic radiation of a first wavelength range; and
the conversion layer covering at least some of the emitters, wherein the conversion layer is configured to convert the electromagnetic radiation into electromagnetic radiation of a second wavelength range as taught by Park in order to enhance variation of color or rendering colors and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 13, Torres & Park disclose that at least some of the emitters are covered with at least a first conversion layer or a second conversion layer, and wherein the at least first or second conversion layer differs in the light-converting nanocrystals and/or the ligands (Fig. 5, Park).
Reclaim 14, Torres & Park disclose that wherein the plurality of emitters are at least three emitters, wherein a first conversion layer is arranged at a first emitter of the emitters, the first conversion layer being configured to convert the radiation of the first wavelength range into radiation of a second wavelength range, wherein a second conversion layer is arranged at a second emitter of the emitters, the second conversion layer being configured to convert the radiation of the first wavelength range into electromagnetic radiation of a third wavelength range, and  wherein a third emitter of the emitters is free of a conversion layer or a third conversion layer is arranged at the third emitter of the emitters, the third conversion layer being configured to convert the radiation of the first wavelength range into electromagnetic radiation of a fourth wavelength range (Torres in view of Park’s Fig. 5).
Claims 15-16 & 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres Cano et al. (US 20170152438) in view of Basin et al. (US 2014008685).
Regarding claim 15, Torres discloses that a method of producing a conversion layer on a substrate, the method comprising:
the initial layer is photostructurable and comprises light-converting nanocrystals comprising an encapsulation and ligands bonded to a surface of the encapsulation, wherein each light-converting nanocrystal is individually encapsulated, and wherein each individual encapsulated light-converting nanocrystal has a finite size (Fig. 1).
Torres fails to teach providing the substrate;
applying an initial layer to the substrate, wherein the initial layer is photostructurable and comprises light-converting nanocrystals;
selectively exposing the initial layer to radiation to generate a pattern of exposed and unexposed areas of the initial layer; and  
removing either the exposed areas or the unexposed areas of the initial layer.
However, Basin suggests that providing the substrate 10;
applying an initial layer 26 to the substrate 10, wherein the initial layer is photostructurable and comprises light-converting nanocrystals;
selectively exposing the initial layer to radiation to generate a pattern of exposed and unexposed areas of the initial layer (Fig. 4A); and  
removing either the exposed areas or the unexposed areas of the initial layer (para. 0034, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Torres with providing the substrate;
applying an initial layer to the substrate, wherein the initial layer is photostructurable and comprises light-converting nanocrystals;
selectively exposing the initial layer to radiation to generate a pattern of exposed and unexposed areas of the initial layer; and  
removing either the exposed areas or the unexposed areas of the initial layer as taught by Basin in order to produce massive LED device by using lithograph (UV) process and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 16, Torres & Basin disclose that the substrate comprises at least one light-emitting diode (Basin Fig. 4A).
Reclaim 18, Torres & Basin disclose that the initial layer is selectively exposed to radiation using a laser (Basin Fig. 4A).
Reclaim 19, Torres & Basin disclose the ligands in the initial layer are crosslinked while selectively exposing the initial layer to the radiation (Torres in view of Basin).
Reclaim 20, Torres & Basin disclose crosslinked ligands are solubilized while selectively exposing the initial layer to the radiation (Torres in view of Basin).
Reclaim 21, Torres & Basin disclose a method of producing a conversion layer on a substrate, the method comprising:
providing the substrate 10;
applying an initial layer 26 to the substrate, wherein the initial layer is photostructurable and comprises light-converting nanocrystals comprising an encapsulation and ligands bonded to a surface of the encapsulation;
aligning a mask 54 for generating a pattern of exposed and unexposed areas on the initial layer prior to selectively exposing the initial layer to radiation;
selectively exposing the initial layer to the radiation to generate the pattern of exposed and unexposed areas of the initial layer;
removing either the exposed areas or the unexposed areas of the initial layer; and 
removing the mask after selectively exposing the initial layer to the radiation (Fig. 4 & Fig, 6).
Allowable Subject Matter
Claims 2 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899